Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The primary reason for allowance of the claims is the inclusion of Applicant’s RCE received on 16 June 2021 and Applicant’s remarks on pages 11-15 received on 16 June 2021 and the prior art of the record do not disclose said elements in independent claims 2, 13, 20, 26, 32, 35, 38, 42.
VARATHARAAJAN et al. US 2020/0119785 A1 discloses only in Figure 5 and [333]-[338], [261]-[262] that, “[333] 30. A user equipment, comprising: [334] an antenna for a wireless communication with a transmitter; and [335] a signal processor to receive and process a radio signal (508) received at the antenna via a radio channel, the radio signal (508) comprising information relating to a layout of the 3D-antenna array (150; 150a-j); [336] wherein the user equipment is configured to construct a codebook table (130) including a plurality of sets of beamforming weights for a plurality of directions using the information relating to a layout of the 3D-antenna array (150; 150a-j). [337] 31. The user equipment of aspect 30, wherein the user equipment is configured to transmit, to a transmitter, a request signal indicating that the transmitter is requested to transmit a radio signal (508) comprising information relating to the layout of the 3D-antenna array (150; 150a-j). [338] 32. The user equipment of aspect 30 or 31, wherein the user equipment is configured to transmit a radio signal (508) indicating a beam to be formed using the information relating to the layout of the 3D-antenna array (150; 150a-j)”.
VARATHARAAJAN is silent in the claimed elements of “transmitting, to the BS, a request to modify antenna array size at the BS based on the first communication signal” in independent claims 32, 35 and of “transmitting, to the BS, an indication to modify the beamforming codebook based on the first communication signal” in independent claims 38, 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 was is cancelled.
Claims 32-45 are new.
Claims 2-45 renumbered as 1-44 ae allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAI V NGUYEN/Primary Examiner, Art Unit 2649